United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
New York, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1123
Issued: November 7, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On April 5, 2011 appellant filed a timely appeal from a January 7, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her request for an
oral hearing. Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the nonmerit decision in this case.
ISSUE
The issue is whether OWCP properly denied appellant’s request for an oral hearing.2

1
2

5 U.S.C. § 8101 et seq.

On appeal, appellant argued the merits of the case. Under 20 C.F.R. § 501.3(e), for decisions of OWCP issued
on or after November 19, 2008, the Board’s review authority is limited to appeals which are filed within 180 days
from the date of issuance of the decision. The last decision issued by OWCP addressing the merits of appellant’s
case was dated June 3, 2010, more than 180 days before appellant’s appeal. The Board is without jurisdiction to
review the June 3, 2010 OWCP decision.

FACTUAL HISTORY
On December 7, 2009 appellant, then a 46-year-old mail handler, filed an occupational
disease claim alleging that she sustained injury due to her work conditions. As a result of the
demanding nature of her work, she started feeling pain in her neck, shoulders, and wrist, in
addition to suffering from high blood pressure and headache.
In support of her claim, appellant submitted a series of statements and medical reports.
Her injuries began on September 26, 2008, when a postcon gate slid down on her fingers.
Appellant filed a separate claim for the September 26, 2008 injury, which was given OWCP No.
xxxxxx970 and was accepted for crushing injury to the fingers of the right hand and a neck
sprain.
In a supplemental statement, appellant explained that, after she returned to work, she was
reassigned as a mail handler. This required activities be performed overhead, such as reaching,
pushing, pulling and grabbing with hand manipulation. She alleged that her daily duty of
supplying postcons should have been performed by operation of a jeep power jet, but she had not
been properly trained to use a power jet. On February 14, 2010 appellant’s supervisor refuted
the claim, asserting that she did not require power jet training.
OWCP received reports from Dr. Dante A. Cubangbang, Board-certified in physical
medicine, dated January 17 through April 20, 2010. Dr. Cubangbang noted that appellant had
neck pain/cervicalgia, cervical radiculopathy, right hand pain, second traumatic arthropathy and
right shoulder tendinitis. He found that appellant was totally disabled but was able to return to
part-time work as of April 8, 2010.
In a June 3, 2010 decision, OWCP denied appellant’s claim finding that she failed to
provide an accurate description of her job duties and had not established fact of injury.
Appellant disagreed
December 8, 2010.

with

the

decision

and

requested

an

oral

hearing

on

In a decision dated January 7, 2011, OWCP denied appellant’s request for an oral
hearing. It found that the request was not timely filed. Appellant was also informed that her
case had been considered in relation to the issues involved, and that the request was denied as the
issues could be addressed by requesting reconsideration before OWCP and submitting evidence
not previously considered.
LEGAL PRECEDENT
Section 8124(b)(1) of FECA provides that, before review under section 8128(a) of this
title, a claimant for compensation not satisfied with a decision of the Secretary is entitled, on
request made within 30 days after the date of the issuance of the decision, to a hearing on his
claim before a representative of the Secretary.3 Section 10.616(a) of the federal regulations
implementing this section of FECA provides that a claimant, injured on or after July 4, 1966,
3

5 U.S.C. § 8124(b)(1).

2

who has received a final adverse decision by OWCP may obtain a hearing by writing to the
address specified in the decision. The hearing request must be sent within 30 days (as
determined by the postmark or other carrier’s date marking) of the date of the decision for which
a hearing is sought.4
OWCP, in its broad discretionary authority in the administration of FECA, has the power
to hold hearings in certain circumstances where no legal provision was made for such hearings,
and OWCP must exercise this discretionary authority in deciding whether to grant a hearing.
OWCP’s procedures, which require OWCP to exercise its discretion to grant or deny a hearing
when a hearing request is untimely or made after reconsideration under section 8128(a), are a
proper interpretation of FECA and Board precedent.5
ANALYSIS
Appellant requested a hearing before OWCP’s Branch of Hearings and Review in a letter
dated December 8, 2010. As the request was submitted more than 30 days following issuance of
the June 3, 2010 decision, it was untimely filed.
OWCP considered the matter in relation to the issue involved and found that additional
evidence could be submitted with a request for reconsideration. It has administrative discretion
in determining whether a hearing should be granted even though the request is untimely. An
abuse of discretion is generally shown through proof of manifest error, a clearly unreasonable
exercise of judgment, or actions taken which are contrary to both logic and probable deductions
from established facts.6 Because OWCP reviewed appellant’s request for hearing and exercised
its discretion in denying appellant’s request, the Board finds that OWCP properly denied
appellant’s untimely request for an oral hearing.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for an oral hearing as
untimely.

4

N.M., 59 ECAB 511 (2008).

5

Sandra F. Powell, 45 ECAB 877 (1994).

6

Samuel R. Johnson, 51 ECAB 612 (2000).

3

ORDER
IT IS HEREBY ORDERED THAT the January 7, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 7, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

4

